United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, MORGAN PARK
STATION POST OFFICE, Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-386
Issued: April 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 2, 2014 appellant filed a timely appeal from a June 9, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP) and a July 31, 2014 nonmerit
decision denying his request for reconsideration.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from June 9, 2014, the date of OWCP’s last merit decision was
December 8, 2014. Since using December 9, 2014, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights for the merit decision, the date of the postmark is considered the date
of filing. The date of the U.S. Postal Service postmark is December 2, 2014, rendering the appeal of the June 9,
2014 merit decision timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant sustained an injury on February 7, 2014 in the
performance of duty; and (2) whether OWCP properly denied his request to reopen his case for
further review of the merits under 5 U.S.C. § 8128.
FACTUAL HISTORY
On February 10, 2014 appellant, then a 55-year-old city carrier, filed a traumatic injury
claim alleging that on February 7, 2014 he sprained his right knee when he fell on stairs while
working. He stopped work on February 10, 2014. The employing establishment did not
controvert the claim.
On February 8, 2014 appellant related that he fell on stairs while delivering mail and
asked to see a “company doctor.”
In a work status report dated February 10, 2014, Dr. Charlotte H. Albinson, Boardcertified in emergency medicine, diagnosed a knee and leg sprain at an unspecified site and a
hand sprain at an unspecified site. She released appellant to return to work on that date with
restrictions.
A magnetic resonance imaging (MRI) scan study of the right knee performed on
March 12, 2014 revealed a horizontal tear of the posterior horn of the medial meniscus, apparent
mucoid degeneration of the lateral meniscus, degenerative changes, grade 2 chondromalacia
patella, and moderate effusion.
By letter dated April 7, 2014, OWCP requested that appellant submit a medical report
from his attending physician addressing the relationship between any diagnosed condition and
the identified work incident.
In a decision dated June 9, 2014, OWCP denied appellant’s claim after finding that he did
not establish that he sustained an injury on February 7, 2014. It determined that the medical
evidence was insufficient to show that he sustained a diagnosed condition as a result of the
accepted February 7, 2014 employment incident.
On July 10, 2014 appellant requested reconsideration. In a letter dated July 12, 2014, he
indicated that he was submitting medical evidence.
By decision dated July 31, 2014, OWCP denied appellant’s request for reconsideration as
he did not raise an argument or submit evidence sufficient to warrant reopening his case for
further merit review under section 8128.
On appeal, appellant contends that he submitted medical evidence from Dr. Charles
Mercier, a Board-certified orthopedic surgeon, and an attending physician’s form report from
Dr. Albinson to OWCP, but that it was not contained in the case record. He notes that
Dr. Mercier wanted to perform knee surgery and also told him that it would be very expensive to
write a report addressing causation.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.7 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability and/or condition relates to
the employment incident.8
ANALYSIS -- ISSUE 1
Appellant alleged that he sustained an injury to his right knee on February 7, 2014 when
he fell on stairs. There is no dispute that the February 7, 2014 incident occurred at the time,
place, and in the manner alleged. The issue, consequently, is whether the medical evidence
establishes that appellant sustained an injury as a result of this incident.
The Board finds that appellant has not established that the February 7, 2014 employment
incident resulted in an injury. The determination of whether an employment incident caused an
injury is generally established by medical evidence.9
On February 10, 2014 Dr. Albinson diagnosed knee, leg, and hand sprains at unspecified
sites. She found that appellant could work with restrictions. Dr. Albinson, however, did not
provide a history of the February 7, 2014 work incident or address causation. Medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of diminished
3

Id.

4

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

5

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

6

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

7

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

Id.

9

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

3

probative value on the issue of causal relationship.10 Additionally, medical reports based on an
incomplete factual history of are little probative value.11
Appellant also submitted a March 12, 2014 MRI scan study. The diagnostic study,
however, does not address causation and thus is insufficient to establish causal relationship
between any diagnosed conditions and the February 7, 2014 work incident.12
By letter dated April 7, 2014, OWCP notified appellant of the type of medical evidence
required to establish his claim. Appellant did not, however, provide the medical evidence
necessary to substantiate his claim. Therefore, he has not met his burden of proof.
On appeal, appellant maintains that Dr. Mercier told him that it would cost him a lot of
money to obtain a medical opinion with a causation finding. He has the burden, however, to
establish causal relationship through the submission of rationalized medical opinion evidence.13
Appellant further asserts that he submitted additional medical evidence from Dr. Mercier
and Dr. Albinson to OWCP, but that it is not in the case record. He submitted new evidence with
his appeal. The Board, however, has no jurisdiction to review new evidence on appeal.14
However, appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,15
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.16 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.17 When a claimant fails to meet one of the above standards, OWCP

10

S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

11

See M.W., 57 ECAB 734 (2006).

12

See supra note 10.

13

John J. Montoya, 54 ECAB 306 (2003).

14

See 20 C.F.R. § 501.2(c).

15

Supra note 2. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.”
16

20 C.F.R. § 10.606(b)(3).

17

Id. at § 10.607(a).

4

will deny the application for reconsideration without reopening the case for review on the
merits.18
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.19 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.20 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.21
ANALYSIS -- ISSUE 2
On July 10, 2014 appellant requested reconsideration and, on July 12, 2014, asserted that
he was submitting medical evidence in support of his request. In his request for reconsideration,
he did not show that OWCP erroneously applied or interpreted a specific point of law, nor did he
interpreted or advance a new and relevant legal argument, or submit any new and relevant
evidence. Appellant argued that he submitted additional medical evidence to OWCP, but OWCP
did not receive any medical evidence with his reconsideration request. As he did not meet any of
the necessary regulatory requirements, he is not entitled to further merit review.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury on
February 7, 2014 in the performance of duty. The Board further finds that OWCP properly
denied his request to reopen his case for further review of the merits under section 8128.

18

Id. at § 10.608(b).

19

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

20

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).
21

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT the July 31 and June 9, 2014 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 23, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

